STATE OF MICHIGAN

                                COURT OF APPEALS



PATRICIA C. GRAVEL-HENKEL, MARK B.                                      UNPUBLISHED
HENKEL, and IAN F. HENKEL,                                              April 12, 2016

                  Plaintiffs-Appellants,

v                                                                       No. 325435
                                                                        Washtenaw Circuit Court
AAA MICHIGAN and US HEALTH & LIFE                                       LC No. 11-000973-NI
INSURANCE COMPANY,

                  Defendants,

and

DAVID BURRITT MOODY,

                  Defendant-Appellee.


Before: BOONSTRA, P.J., and WILDER and METER, JJ.

PER CURIAM.

        Plaintiffs appeal as of right the trial court’s judgment entered following a jury verdict of
no cause of action in favor of defendant David Burritt Moody1 regarding plaintiffs’ action for
alleged negligence by defendant resulting in a car accident. Specifically, plaintiffs argue that the
trial court erred by denying their postjudgment motions for judgment notwithstanding the verdict
(JNOV), a new trial, or additur. We affirm.

                                    I. FACTS AND PROCEDURE

      After growing up in Michigan, plaintiff2 moved to Boston to attend Harvard University,
where she obtained her bachelor’s degree. In 1989, while still living in Boston, plaintiff
underwent spinal fusion surgery for lumbar scoliosis. She underwent physical therapy after the


1
 Because Moody’s codefendants are not parties to the instant appeal, we refer to Moody simply
as “defendant.”
2
    We refer to Patricia as “plaintiff” infra unless otherwise specified.


                                                   -1-
surgery and testified that she no longer experienced any back pain. The surgery “resolved the
issue pretty much as far as [she] was concerned,” and she “didn’t have any back issues” between
her recovery from the 1989 surgery and the car accident out of which this case arises.

        After living and working in Boston for many years, plaintiff returned to Michigan and
obtained her law degree from Michigan State University. She worked in several legal positions,
then opened her own practice, which, according to plaintiff, was a “broad-based litigation
practice” consisting of family law, contracts, small corporations, and employment disputes. She
was “very selective of [her] clients, and . . . did turn people away,” working an average of 50
hours per week.

        In August 2009, plaintiff and defendant were involved in the car accident that is at issue
in this matter. It is undisputed that defendant was at fault; indeed, he expressly acknowledged
his fault at the jury trial in this matter, stating, “I caused this accident.”

        Plaintiff eventually filed suit against defendant, alleging that she was entitled to excess
economic damages under § 3135 of the no-fault act, and that, under that same section, she
suffered serious impairment of body function and was, therefore, entitled to noneconomic
damages. Plaintiff’s husband, Mark Henkel, and her son, Ian Henkel, brought derivative claims
for loss of consortium.

         A five-day jury trial ensued. Plaintiff testified that, before the accident, she was
physically active. She enjoyed walking, running on a treadmill, biking, and inline skating. She
stated that she was active in sports, including ice skating and canoeing. Her testimony in that
regard was corroborated by several of plaintiff’s relatives. Both plaintiff and her husband further
testified that plaintiff had no “back issues” between her 1989 surgery and the subject accident.

        But following the accident, plaintiff was diagnosed with a concussion, neck pain, and
back pain. Three days afterward, she saw her primary care physician, Dr. Zazove, complaining
of pain in her neck and “lower left back,” and “radiating pain that was wrapping around [her] hip
and” traveling down her leg. Although the neck pain subsided within a month of the accident,
the back pain persisted. Plaintiff testified that her post-accident back pain differed from any
back pain she had previously suffered. She underwent physical therapy in hopes of remedying
the pain, but the therapy only exacerbated her pain. She also pursued alternative, nonsurgical
options, including acupuncture and massage, but she received minimal relief.

        According to plaintiff, in the months following the accident, she tried to continue her
work as an attorney, but her pain was excruciating; it took her five times longer to accomplish
tasks and she could not sit at her desk or otherwise work comfortably. Potential clients
approached plaintiff, but she could not take their cases due to her back pain. Specifically,
plaintiff testified that she had lost confidence, her mental acuity, and her ability to concentrate.
Moreover, she was unable to drive to court and sit or stand for any extended period of time. She
did some legal work at home but earned only about $300.

       Due to her continuing pain, plaintiff was eventually referred to Dr. Louis Bojrab, an
interventional pain specialist. At her initial consultation, plaintiff informed Bojrab about her
1989 scoliosis surgery, and his notes contain the following statement: “There were no other

                                                -2-
problems with her back, and she had been pain-free since [the 1989 surgery], until the
accident[.]” Bojrab testified that he treated plaintiff from November 23, 2010—approximately
15 months after the accident—until the time of trial. During such time, on a scale of zero to 10,
with 10 being the highest level, plaintiff’s pain level has generally “always” been 6 out of 10.
Bojrab ordered an MRI and CT scan, which revealed a spinal condition known as “lateral
spondylolisthesis.” Bojrab classified the condition as a “fairly rare disorder,” describing it as
follows:

       So, if you think about a spine, and [the] vertebrae are like little rings, doughnuts
       stacked on top of each other, and they have points where they rest on each other.
       And a lateral spondylolisthesis is, literally, one ring sliding on the other laterally.
       The top one moved forward on the bottom one, towards her left. And it wasn’t a
       little bit. If you think about the injury, it’s two pipes that you separate, you get
       compression of the internal parts. You only have, at most, three centimeters of
       space in the diameter of the spinal canal, and when one bone slides on the other
       one—if it goes all the way, it’s a complete transection and it’s a complete
       paralysis. Even bowel and bladder function are lost.

              In [plaintiff’s] case, she had 15 millimeters, so it’s 50 percent of the spinal
       canal where the top bone slid over the bottom bone.

Bojrab opined that trauma, e.g., an automobile accident, could cause lateral spondylolisthesis,
and was a more likely cause than was degenerative “wear and tear”:

       Trauma can cause it. It’s fairly normal for a trauma case to be the inciting
       incident for a spondylolisthesis. It’s really unusual for a spondylolisthesis that’s
       lateral to occur degeneratively. Degenerative is just fancy words [sic] for wear
       and tear, right. So, if it’s somebody’s arthritis or wear and tear, usually, they’ll
       slip forward or backward. It is really unusual to see sideways.

Finally, Bojrab stated that, had plaintiff been suffering from lateral spondylolisthesis before the
accident, it was “very likely” that she would have experienced back pain.

        Roughly a year after her initial consultation with Bojrab, plaintiff had a surgical
consultation with Dr. Nilesh Kotecha. Kotecha’s examination revealed that plaintiff had
diminished reflexes in her lower extremities, suggesting that she had nerves that were
“malfunction[ing] from being pinched or from being injured[.]” Kotecha recommended surgical
fusion of a portion of plaintiff’s spine. Upon learning that she needed surgery, plaintiff began
“closing out” her client accounts and winding up her law practice. Kotecha performed the
surgery on December 16, 2011. Plaintiff was required to remain in the hospital for several days
and to wear back braces for a period of several months. Kotecha testified that, despite the
successful surgery, plaintiff “will always have some degree of pain pretty much for the rest of
her life[.]” Although Kotecha would, for at least two years after the surgery, restrict plaintiff
from lifting “more than like 2 to 4 pounds,” he acknowledged that his restrictions did not limit
plaintiff from standing or walking, nor restrict her from any type of employment. Likewise,
Kotecha admitted that he could not definitively attribute plaintiff’s spinal issues to the subject
accident, further admitting that his medical opinions were based on the medical history provided

                                                -3-
by plaintiff herself, which included no report of back problems prior to the subject accident.
Similarly, Bojrab confirmed that plaintiff never told him about any medical treatment she
received for back pain or injuries between 1989 and the subject automobile accident.

       Contrary to plaintiff’s self-reported medical history, however, defense counsel introduced
evidence indicating that, between 1989 and the subject automobile accident, plaintiff had
complained of back pain, or been treated for it, numerous times. Specifically, between
November 2004 and November 2008, notations in plaintiff’s medical records indicated that she
had been seen by doctors for back pain, or received testing for such pain, on at least eight
occasions. During such doctor visits—which occurred before the subject accident—plaintiff
complained of muscle spasms, fatigue, problems concentrating, trouble at work with prolonged
periods of sitting or standing, and pain that both prevented “her from doing much” and forced
her to take medication, including Valium, Flexeril (a prescription muscle relaxant), and
ibuprofen.

        In attempting to establish her claim for excess wage loss, plaintiff primarily relied on tax
returns for her law practice for the years 2008 through 2011, which provided a net loss of
$11,376 in 2008, a net profit of $2,107 in 2009, a net profit of $302,977 in 2010,3 and a net profit
of $1,704 in 2011. Notably, such tax returns were filed after plaintiff had already been deposed
in this matter. Plaintiff denied any relationship between the late filings and this case. She
attempted to use the tax returns to establish a yearly average future income, i.e., wage loss, of
approximately $100,000. But she acknowledged that in an unrelated parenting time dispute in
2007, she represented to a court that she was indigent and unable to pay approximately $4,000 in
court costs.

        Plaintiff nevertheless maintained that her law practice was successful and that she
charged $275 per billable hour before the accident. She testified that the majority of her billing
was hourly, but sometimes deferred hourly. Plaintiff claimed that the losses reflected in her tax
returns were due to some fee structures, i.e., contingent or deferred hourly, and the fact that she
obtained judgments that were unpaid or not paid in full. She stated that she loved working as an
attorney and would have continued such employment indefinitely had she not been injured in the
subject accident.

         Plaintiff introduced the testimony of Robert Ancell—a vocational rehabilitation
counselor and case manager—who prepared a report that was admitted into evidence. Ancell’s
report concluded that, “[a]t the present time, given the nature and extent of [plaintiff]’s
limitations, she is unemployable” and that, “[g]iven her ten years of experience and track record
according to her history, the median salary at [sic] $92,000 is a reasonable estimate of her
earning ability[.]” According to Ancell, given plaintiff’s age (she was 56 years old at the time of
trial), and her difficulties with pain and concentration, he did not believe there were jobs of a
“lesser demand” that she could perform. Ancell opined that, although whether plaintiff could


3
  Plaintiff’s net profit in 2010, of over $300,000, was attributable to the settlement of a complex
litigation matter for which she received a large contingent fee. There is no record evidence that
plaintiff was otherwise involved in such lucrative or complicated cases.


                                                -4-
ever return to work was a medical question, he had “seen nothing” to suggest that plaintiff would
not remain unemployable until retirement age. On cross-examination, Ancell testified that
disability determinations and work restrictions must be imposed by medical professionals. He
acknowledged that there was nothing in the medical records to indicate that plaintiff was
disabled from working or under work restrictions, that he did not speak with any of plaintiff’s
doctors, and that the earliest medical record he was given postdated the subject automobile
accident. Ancell further admitted that plaintiff told him that, following her recovery from her
1989 back surgery, she had “no [back] issues” until the subject accident. Finally, Ancell
concurred with defense counsel’s statement that one large fee received by an attorney does not
necessarily establish a pattern of earnings.

         The defense countered by introducing testimony from its own vocational rehabilitation
counselor, Guy Hostetler. Hostetler testified that he reviewed plaintiff’s medical records,
deposition, and tax returns, as well as the depositions of plaintiff’s physicians. He did not
interview plaintiff herself. He stated that plaintiff’s medical records only indicated physical
restrictions of limited bending, twisting, and lifting more than five pounds for two years after the
accident. He found no indication of psychological or psychosocial barriers to plaintiff returning
to work. Hostetler opined that the tax returns supplied by plaintiff were insufficient to indicate
her average income and could not even establish whether she was working full-time before the
accident. That is, the tax returns supplied by plaintiff were insufficient to allow Hostetler to
make a “determination in regards to [plaintiff’s] future earnings[.]” Hostetler ultimately opined
that, pursuant to his review of plaintiff’s case, “the restrictions put forth by Dr. Kotecha[,]” and
the relevant employment standards, plaintiff had “the ability to return to work as an attorney[.]”
Hostetler stressed that his opinion was supported by the lack of restrictions in the copy of
Bojrab’s file he had reviewed. He stated that, if Bojrab testified to other restrictions that were
not indicated in the medical records, his opinion might change but that, ultimately, whether
plaintiff could return to work was a question for the jury to decide.

        The defense also relied on the testimony of Sharon Filas, a certified public accountant,
who prepared two reports, both of which were admitted into evidence. In Filas’s first report, she
wrote that she had reviewed (1) plaintiff’s tax returns from 2008, 2009, 2010, and 2011; (2)
plaintiff’s deposition and answers to interrogatories; (3) Ancell’s vocational rehabilitation
evaluations; and (4) the parties’ case evaluation summaries. Filas ultimately concluded that
plaintiff’s wage-loss claim was “overstated, speculative and [wa]s not supported by the
documents” that had been provided to Filas. She listed numerous documents which would be
required to substantiate plaintiff’s income prior to the accident and her claim for economic
damages. In preparation of her second report, Filas reviewed “various affidavits, judgments,
invoices and court orders” that plaintiff supplied seeking to support her claimed income while
working as an attorney before the accident. Filas concluded that, despite such documentation,
plaintiff’s claim remained unsupported.

        Consistent with the conclusions in her reports, Filas testified that the information
provided, i.e., four years of tax returns and some canceled checks, was insufficient to establish a
future wage loss for plaintiff. Filas stated that to establish such a wage loss, she requested “the
typical books and records,” but they were not provided.



                                                -5-
               Sure, I requested a lot of documents, because I had a curiosity of why that
       one year was so high, why that one year was ten times the revenue of all those
       other years. And I wanted to understand her practice, I wanted to understand her
       clients, I wanted to understand how she billed, what her hours were, how she
       worked, what her pattern was in her typical law practice. And for me to
       understand that, I requested the typical books and records. They were not
       provided to me.

              Some of them were, but bits and pieces were provided to me, and what I
       really wanted to look at was the basic books and records of the business: the
       revenue ledgers, the hours, the costs, going back to 2007, which was only two
       years before the accident happened.

              And I requested several—I wanted to look at the client billings, I wanted
       to look at her Social Security earnings statement. She was in her early fifties
       when this loss happened. I wanted to see what her patterns of earnings were that
       she reported to the Social Security Administration over the years. There’s a lot of
       questions that I had, other than just getting a couple of years of tax returns.

On cross-examination, plaintiff’s counsel asked Filas whether, given her above testimony, she
essentially had no opinion regarding plaintiff’s case. Filas denied the implication: “No, I have an
opinion . . . . I have an opinion that the wage loss claim is not supported by the records that have
been provided so far.”

       After deliberating, the jury completed a special verdict form. It found that (1) plaintiff
was injured, (2) defendant’s negligence was a proximate cause of plaintiff’s injuries, (3) plaintiff
neither did nor would suffer economic loss, and (4) her injuries did not result in serious
impairment of body function. After trial, plaintiffs moved for JNOV, a new trial, or additur on
each claim. The trial court denied such motions.

                                         II. ANALYSIS

         “We review de novo a trial court’s ruling on a motion for JNOV,” Zaremba Equip, Inc v
Harco Nat Ins Co, 302 Mich. App. 7, 15; 837 NW2d 686 (2013), viewing “the evidence and all
legitimate inferences therefrom in the light most favorable to the nonmoving party to determine
if a party was entitled to judgment as a matter of law,”Genna v Jackson, 286 Mich. App. 413, 417;
781 NW2d 124 (2009). “When the evidence presented could lead reasonable jurors to disagree,
the trial court may not substitute its judgment for that of the jury.” Foreman v Foreman, 266
Mich. App. 132, 136; 701 NW2d 167 (2005). On the other hand, “[a] trial court’s decision to
grant or deny a motion for a new trial under MCR 2.611 is reviewed for an abuse of discretion,”
Gilbert v DiamlerChrysler Corp, 470 Mich. 749, 761; 685 NW2d 391 (2004), as is its “decision
on a motion for additur,” Taylor v Kent Radiology, 286 Mich. App. 490, 524; 780 NW2d 900
(2009). “An abuse of discretion occurs when a court chooses an outcome that is outside the
range of principled outcomes.” Heaton v Benton Constr Co, 286 Mich. App. 528, 538; 780
NW2d 618 (2009).




                                                -6-
       Plaintiff argues that the trial court erred by denying her motion for JNOV regarding her
claim for excess economic damages. She also argues that the trial court abused its discretion by
denying plaintiff’s motions for a new trial or additur with regard to the same claim.4 We
disagree in both respects.

        The no-fault act allows for third-party recovery of work-loss damages in excess of the
three-year statute of limitation provided by the no-fault act. MCL 500.3135(3)(c); MCL
500.3107(1)(b); Hannay v Dep’t of Transp, 497 Mich. 45, 79; 860 NW2d 67 (2014). “[W]hile
work-loss damages are compensable under the [] act, loss-of-earning-capacity damages are not.”
Id. “[D]amages for work loss consist of wages that a person ‘would’ have earned but for the
accident, whereas loss-of-earning-capacity damages are wages a person ‘could’ have earned but
for the accident.” Id. at 80-81 (footnotes omitted). Accordingly, “work-loss damages are only
available if the accident was the ‘but for’ cause—i.e., the cause-in-fact—of the work loss.” Id. at
80. “The plaintiff bears the burden to prove the damages sought by a preponderance of the
evidence.” Id. at 79.

       As she did at trial, on appeal plaintiff maintains that her spinal condition, i.e., “lateral
spondylolisthesis,” along with its resultant pain, was the cause-in-fact of her inability to work
and, thus, of her work-loss damages.5 To prevail on that theory at trial, plaintiff was required to
prove, by a preponderance, that the accident was the but-for cause of her spinal injury.

         But viewing the evidence in the light most favorable to defendant, we conclude that
reasonable jurors could disagree about whether the accident was the but-for cause of plaintiff’s
claimed work-loss damages. A reasonable fact-finder could infer from the record evidence that
plaintiff’s spinal injury was suffered before the accident. Neither of plaintiff’s two doctors who
testified at trial were able to definitively state that the lateral spondylolisthesis was caused by the
accident. Indeed, they both noted that, although uncommon, the condition could have been
caused by mere degeneration. Indeed, Kotecha testified that, due to plaintiff’s scoliosis surgery,
the vertebrae upon which he operated would have borne a larger load since 1989, thus increasing


4
  Plaintiffs also argue that portions of Filas’s expert testimony were inadmissible. By failing to
duly include that evidentiary issue in their statement of questions presented, however, plaintiffs
waived it. See River Inv Group v Casab, 289 Mich. App. 353, 360; 797 NW2d 1 (2010) (“This
issue is waived because plaintiff failed to state it in the statement of questions presented in its
brief on appeal.”). Waiver “extinguish[es] any alleged error and foreclose[es] appellate review.”
In re Tiemann, 297 Mich. App. 250, 265; 823 NW2d 440 (2012). Moreover, even if the issue was
properly presented for our review, we would nevertheless decline to consider it. Because
plaintiffs failed to object to the pertinent testimony at trial, the issue is unpreserved. See Genna,
286 Mich. App. at 423. And because we do not upset the jury’s verdict on the question of
causation, our review of this unpreserved issue could not alter the outcome here. In other words,
even if we decided that Filas’s challenged testimony was inadmissible, we would nevertheless
conclude that reasonable jurors could have disagreed as to whether the accident was the but-for
cause of plaintiff’s claimed work-loss damages.
5
    Plaintiff has never alleged that her work loss resulted from her neck injury or concussion.


                                                  -7-
the rate of degeneration. Defendant introduced medical records establishing that, in 2006,
plaintiff had x-rays taken of her lower spine that indicated degeneration of the vertebrae upon
which her surgeon later operated, and that, in the years leading up to the accident, plaintiff was
treated for back pain on at least eight occasions. Given her earlier testimony that she had
suffered no “back issues” between her recovery from the 1989 surgery and the subject accident,
such evidence seriously undermined plaintiff’s credibility. Additionally, plaintiff’s medical
records indicated that, in medical visits before the accident, she complained of many of the same
symptoms as she did afterward, including fatigue, problems concentrating, trouble at work with
sitting or standing for long periods, and pain that both prevented “her from doing much” and
forced her to take medication. Thus, even though it was uncontroverted, a rational juror might
have discounted plaintiff’s testimony that her back pain before the accident differed from that
she suffered after the accident. See Taylor v Mobley, 279 Mich. App. 309, 314 n 5; 760 NW2d
234 (2008) (“[T]he jurors’ prerogative to disbelieve testimony, including uncontroverted
testimony, is well established.”).

        Perhaps most significantly, plaintiff acknowledged that she failed to inform her post-
accident treating physicians about any of her back problems between the 1989 surgery and the
subject accident. Thus, to the extent her physicians suggested that plaintiff’s lateral
spondylolisthesis was caused by the accident (which they could not confirm), their medical
opinions on that subject were formed without knowledge of plaintiff’s significant and ongoing
treatment for back pain between 2004 and 2008. Similarly, none of plaintiff’s family members,
who testified that plaintiff’s back pain became significantly worse after the accident,
acknowledged knowing about plaintiff’s previous medical treatment for lower back pain. In any
event, “it is the role of the jury to determine which witnesses it found credible and what weight
to give the various evidence.” Freed v Salas, 286 Mich. App. 300, 325; 780 NW2d 844 (2009).

        Plaintiff contends that, even if she had a preexisting back condition, the accident
obviously aggravated that condition, further arguing that great weight of the evidence indicates
that such aggravation caused her work-loss damages. It is true that “[e]stablished principles
require that the defendants take the plaintiff as he was, with his susceptibility to [a particular]
injury[.]” Wilkinson v Lee, 463 Mich. 388, 396; 617 NW2d 305 (2000), citing 2 Restatement
Torts, 2d, § 461 (“The negligent actor is subject to liability for harm to another although a
physical condition of the other which is neither known nor should be known to the actor makes
the injury greater than that which the actor as a reasonable man should have foreseen as a
probable result of his conduct.”); see also Fisher v Blankenship, 286 Mich. App. 54, 63; 777
NW2d 469 (2009) (“[T]he aggravation or triggering of a preexisting condition can constitute a
compensable injury.”). However, although there was no direct evidence that plaintiff’s lateral
spondylolisthesis existed before the accident, inferences from the evidence, viewed in the light
most favorable to defendant, could allow reasonable jurors to disagree as to whether the
condition predated the accident. Specifically, an x-ray taken three years before the accident
showed degeneration of plaintiff’s vertebrae where the lateral spondylolisthesis later occurred,
and plaintiff’s surgeon testified that the condition can be caused by degeneration. In 2006,
plaintiff complained to a doctor of lower back pain at the same level she suffered after the
accident. Thus, the jury could reasonably infer that plaintiff’s lateral spondylolisthesis, the
alleged cause of her work loss, occurred before the accident and was not aggravated by the
accident. In the case of the proverbial “eggshell” plaintiff, a negligent party may be liable for the
injuries caused by his negligence, including any aggravation of the eggshell condition, but the

                                                -8-
negligent party does not—regardless of causation—assume liability for the preexisting eggshell
condition.

        In sum, the evidence presented was sufficient to permit reasonable jurors to disagree as to
whether plaintiff proved, by a preponderance of the evidence, that her spinal injury and its
resulting pain were caused by the subject accident. Accordingly, the trial court properly allowed
the jury’s verdict to stand and did not err in denying plaintiff’s motion for JNOV on her claim for
excess economic damages.6 See Hannay, 497 Mich. at 79; Foreman, 266 Mich. App. at 136.

        For the same reasons, the trial court did not abuse its discretion in denying plaintiff’s
motions for a new trial on her claim for excess economic damages. Because the jury found that
plaintiff was not entitled to such damages, its verdict was not “grossly inadequate.” MCR
2.611(A)(1)(d). Similarly, for the reasons set forth supra, the evidence did not preponderate so
heavily against the verdict as to render it a miscarriage of justice. MCR 2.611(A)(1)(e); Shuler v
Mich Physicians Mut Liability Co, 260 Mich. App. 492, 518; 679 NW2d 106 (2004). Likewise,
because there was an interpretation of the evidence that supported the jury’s verdict, the trial
court also did not abuse its discretion in denying plaintiff’s motion for additur. See Hill v Sacka,
256 Mich. App. 443, 461; 666 NW2d 282 (2003).

        Plaintiff also argues that the trial court erred by denying her motion for JNOV regarding
her claim for noneconomic damages. We disagree.

        Under the no-fault act, “[a] person remains subject to tort liability for noneconomic loss
caused by his or her ownership, maintenance, or use of a motor vehicle only if the injured person
has suffered . . . serious impairment of body function . . . .” MCL 500.3135(1) (emphasis
added); McCormick v Carrier, 487 Mich. 180, 189; 795 NW2d 517 (2010). Plaintiff only argues
that her spinal injury constitutes a serious impairment of body function, not that her concussion
or neck injury constituted such impairment. To obtain noneconomic damages for such
impairment, plaintiff was required to establish that the injury causing the impairment was caused
by defendant’s negligence, i.e., the accident. MCL 500.3135(1). Since the evidence presented at
trial could lead reasonable jurors to disagree as to whether plaintiff’s spinal injury was caused by
the accident, the trial court did not err in denying her motion for JNOV on her claim for
noneconomic damages. See Foreman, 266 Mich. App. at 136.

        Likewise, the trial court did not abuse its discretion by denying plaintiff’s motions for a
new trial on her claim for noneconomic damages. Because plaintiff was not entitled to those
damages, the verdict was not grossly inadequate. MCR 2.611(A)(1)(d). Further, plaintiff has
failed to demonstrate that the great weight of the evidence preponderated against the jury’s
finding that her spinal injury was not caused by the accident. MCR 2.611(A)(1)(e). And
because there was an interpretation of the evidence that supported the jury’s verdict, the trial



6
 Having reached this conclusion, we need not decide whether the jury’s verdict regarding the
amount of plaintiff’s purported work-loss damages was contrary to the great weight of the
evidence.


                                                -9-
court did not abuse its discretion in denying plaintiff’s motion for additur on her claim for
noneconomic damages. See Hill, 256 Mich. App. at 461.

       Finally, the trial court did not err in denying Mark and Ian’s motions for JNOV on their
claims of loss of consortium, nor did it abuse its discretion in denying Mark and Ian’s motion for
a new trial or additur on those same claims. Such claims are derivative, with recovery
“contingent upon the injured spouse’s recovery of damages for the injury.” Wesche v Mecosta
Co Rd Comm, 267 Mich. App. 274, 279; 705 NW2d 136 (2005) (quotation marks and citations
omitted). Because plaintiff failed to obtain primary recovery, Mark and Ian’s claims for loss of
consortium necessarily fail.

       Affirmed. As the prevailing party, defendant may tax costs pursuant to MCR 7.219.



                                                            /s/ Mark T. Boonstra
                                                            /s/ Kurtis T. Wilder
                                                            /s/ Patrick M. Meter




                                              -10-